Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 1 of 13

United States District Court
Southern District of New York

 

Alpha Capital Anstalt,

Plaintiff,
19 CV 6199 (PGG)

Shiftpixy, Inc.,
Defendant.

 

Plaintiff's Reply Memorandum Of Law In Support
Of Its Motion For Summary Judgment

Law Offices of Kenneth A. Zitter
Attorneys for Plaintiff

Alpha Capital Anstalt
260 Madison Avenue - 18" Floor
New York, New York 10016
212-532-8000
KAZ - 3195
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 2 of 13

Table of Contents

Alpha Capital Is Entitled To The Requested Injunctive Relief. .............. 00000

A, The Law of the Case Doctrine Does Not Preclude
Final Injunctive Relief...) 4,5 saws n3 Seeie’ He HO O48 He HawS gE 5

B. Alpha Capital Has Established Irreparable Harm. ...........-..055.
C. None Of SFTY’s Other Arguments Preclude

Granting Final Injunctive Relief... 0.2... 0. ccc ee eee ee

Conclusion ...... 0.0 cc cece cece eben been bene bbe bb bee pepe b ed Ed Rede EEE DED E eee

3
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19

Table Of Authorities

American Civil Liberties Union v. Mukasey,

534 F.3d 181 (3rd Cir. 2008) 0.00.00 cece eee e eevee eeeeeeeeeen

Citibank, N.A. v. Citytrust, 756 F.2d 273 (2d Cir. 1985) .......0..000.

Ebay Inc. v. MercExchange LLC, 547 U.S. 388,

127 S. Ct. 1837, 164 L. Ed.2d 641 (2006)... 2... eee eee.

Endo Pharm., Inc. v. Roxane Labs., Inc., 2014

U.S. Dist. LEXIS 160832 (S.D.N.Y. Nov. 14, 2014)..............-.

Genentech, Inc. v. Novo Nordisk A/S,

935 F. Supp. 260 (S.D.N.Y. 1996)... 00. ccc cece e cece cence ee eee ee

Grand River Entertainement Six Nations

Limited v. Pryor, 481 F.3d 60 (2d Cir. 2007). 2... oe ee eee

JTH Tax, Inc. v. Sawhney, 2019 U.S. Dist.

LEXIS 116330 (S.D.N.Y. July 11, 2019) 2.0... cee eee

Minard Run Oil. Co. v. United States Forest Service,

840 F.supp. 2d 642 (W.D. Pa. 2012) ... 2... ccc cece eueeceeeeeeeees

Mingoia vy. Crescent Wall Sys., 2004 U.S.

Dist. LEXIS 16761 (S.D.N.Y. Aug. 20, 2004) 2.0... cece eae

Monowize Ltd. v. OZY Media, Inc., 2018 U.S.

Dist. LEXIS 86079 (S.D.N.Y. May 22, 2018)... 00... cc eee eee

Pirtek USA, LLC y. Zaetz, 408 F. Supp. 2d 81 (D. Conn. 2005) ........

SEC v. Manor Nursing Centers, 458 F.2d 1082

(2d Cir. 1982) 0... eo c ee cee eee es eee su o@ WORE RS OH BRRRED He BE

SEC vy. R.A. Holman & Co., 1963 U.S. Dist.

LEXIS 9819 (S.D.N.Y. June 26, 1963) .. 255 be ee cea ce od ee meu ae ewe

Singas Famous Pizza Brands Corp. v. N.Y. Advert. LLC,
2011 U.S. Dist. LEXIS 14524, 2011

WL 497978 (S.D.N.Y. Feb. 10, 2011) 20... cee ee ee eee

Page 3 of 13

eee ean ne ee .4
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 4 of 13

Preliminary Statement

Plaintiff Alpha Capital Anstalt (“Alpha Capital”) submits this Memorandum of Law in
reply to the Memorandum of Law submitted by Defendant Shifypixy, Inc. (“SFTY”) and in
further support of its motion for summary judgment. No facts are disputed. For the reasons set
forth herein and in Alpha Capital’s moving papers, the Court should grant summary judgment.

There is no dispute that SFTY breached its obligation to deliver one million shares of
stock to Alpha Capital on June 24, 2019, and that the stock on that date and for a month
thereafter was selling for at least $0.50 per share. Thus, at a minimum, should the Court refuse to
grant equitable relief, the Court should award Alpha Capital judgment in the amount of $500,000
plus interest at the rate of 18% per annum from June 24, 2019 until the entry of judgment. SFTY
does not dispute Alpha Capital’s entitlement to judgment in that amount. SFTY disputes only
Alpha Capital’s entitlement to final injunctive relief.

Alpha Capital respectfully submits, however, that the Court should grant final injunctive
relief requiring SFTY both: i) to deliver the one million shares immediately; and ii) to honor all
future conversion requests duly submitted by Alpha Capital under the terms of the Note. Indeed,
SFTY never addresses, let alone contests, Alpha Capital’s right to an order directing SFTY to
honor future conversion requests by Alpha Capital, at any time and from time to time, converting
all or any portion of the remaining $871,000 principal balance of the Note. As is hereafter set
forth, Alpha Capital has undisputedly established irreparable harm with respect to future
conversion requests because in the absence of the requested equitable relief Alpha Capital would
need to start a new lawsuit for each future failure by SFTY to deliver stock upon conversion.

Inexplicably, SFTY asserts that Alpha Capital “brought this action stating only one claim

and seeking only injunctive relief - an order directing ShiftPixy to issue shares of its stock to
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 5 of 13

Alpha based upon Alpha’s conversion demand under a convertible note” (DM, p. 1). That is
simply untrue.” The original Complaint in this action asserts four Claims for Relief which seek
injunctive relief and/or damages for SFTY’s failure to deliver one million shares of stock
pursuant to a Conversion Notice sent on June 20, 2019 and for injunctive relief and/or damages
for SETY’s anticipatory breach of contract based upon SFTY’s public statements that it would
not honor any future conversion requests in violation of Alpha Capital’s right to submit
conversion requests, at its option, at any time and from time to time, for all or any part of the
remaining principal balance on the Note. (See original Complaint, Docket #1)2

SETY also incorrectly states that Alpha Capital “did not, and does not, seek either the
contractual remedy of specific performance or a declaratory judgment as to the rights of the
parties under the convertible note at issue” (DM, p. 2). That is exactly what Alpha Capital is
seeking. Alpha Capital clearly seeks injunctive relief to compel SFTY specifically to perform its
obligation to deliver one million shares of stock and, a declaration that SFTY must continue to
perform its obligations under the Note by delivering stock pursuant to future conversion notices.

Alpha Capital now seeks final injunctive relief and/or damages, at the conclusion of all

discovery. As is hereafter set forth, the Court’s determination of the preliminary injunction

 

'References to “DM” followed by a page number are references to SFTY’s Memorandum
of Law in opposition to this motion. References to “PM” followed by a page number are
references to Alpha Capital’s moving Memorandum of Law in support of this motion.

°SFTY repeats this incorrect assertion at DM, p. 13 and note 12 on that page.

*Thereafter, Alpha Capital filed an Amended Complaint (Exhibit A to the moving
Feuerstein Affirmation) which added claims for conversion. SFTY’s statement that the Amended
Complaint for the first time added claims for damages (DM, p. 2 ) is simply wrong.

2
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 6 of 13

motion does not bar the relief which Alpha Capital seeks.*
Argument
Point 1
Alpha Capital Is Entitled To The Requested Injunctive Relief
A. The Law of the Case Doctrine Does Not Preclude Final Injunctive Relief
Defendant (DM, p. 8-10) urges the Court to consider the issue of a final injunction a
closed issue because the Court has already denied a preliminary injunction in this case.
Defendant invokes the “law of the case” doctrine, implying that the Court is foreclosed from
using its discretion to order final equitable relief.” However, “[i]t is clear that a district court is
not bound at trial by its prior conclusions made at the preliminary injunction stage.” Endo
Pharm., Inc. v. Roxane Labs., Inc., 2014 U.S. Dist. LEXIS 160832, at *5 (S.D.N.Y. Nov. 14,

2014).

 

4Once again, SFTY seeks to relate Alpha Capital’s and other noteholders’ conversion and
trading activity in SFTY stock to a decrease in the price of that stock (DM, p. 5-6 and Absher
Declaration, §7, 8). Presumably SFTY seeks to raise the specter of wrongful trading by Alpha
Capital and others thereby justifying its failure to honor its contractual obligation to deliver
shares upon conversion. Without a shred of evidence, Absher simply states that the increase in
the short interest in SFTY stock in the spring of 2019 was apparently caused by the noteholders’
wholesale bailing themselves out of their conversion stock position. SFTY’s stock price,
according to Absher, increased after SFTY stopped honoring conversion demands in June 2019
presumably because the noteholders could no longer convert their notes and obtain stock. There
is no proper evidentiary basis whatsoever to link SFTY’s stock price to any trading activities by
anyone. SFTY originally stated that it intended to bring a market manipulation claim against
Alpha Capital. Alpha Capital produced all its trading records. SFTY brought no such claim. The
court should simply ignore Absher’s Declaration.

°SFTY itself acknowledges that “law of the case” is a discretionary doctrine and merely
expresses a general practice (DM, p. 9). It does not preclude the Court, in the context ofa
permanent injunction motion, from considering whether damages are an adequate remedy or
whether Alpha Capital has suffered irreparable harm, despite the finding on the preliminary
injunction motion.
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 7 of 13

To the contrary, courts have acknowledged the different circumstances, posture and
requirements of preliminary as opposed to final injunctive relief in explaining why a preliminary
adjudication does not establish the law of the case. See Genentech, Inc. v. Novo Nordisk A/S, 935
F. Supp. 260, 271-72 (S.D.N.Y. 1996)( “rulings on tentative and extraordinary relief (such as
preliminary injunctions) do not trigger ‘law of the case’ consequences. This is because such
rulings represent, by definition, a preliminary rather than a final adjudication on the merits.”);
JTH Tax, Inc. v. Sawhney, 2019 U.S. Dist. LEXIS 116330, at *14 (S.D.N.Y. July 11, 2019),
citing Pirtek USA, LLC v. Zaetz, 408 F. Supp. 2d 81, 86 (D. Conn. 2005) (noting that “a denial of
[a] preliminary injunction does not mean that [the franchisor] will be unable to enforce the
covenant,” but simply means that it must do so “at a later stage of the legal proceedings”); Singas
Famous Pizza Brands Corp. v. N.Y. Advert. LLC, 2011 U.S. Dist. LEXIS 14524, 2011 WL
497978, at *8-9 (S.D.N.Y. Feb. 10, 2011) (agreeing with this logic); SEC v. R.A. Holman & Co.,
1963 U.S. Dist. LEXIS 9819, at *6 (S.D.N.Y. June 26, 1963) (denial of preliminary injunction
for lack of irreparable harm was “without prejudice, of course” to the determination of a
permanent injunction, “for which different criteria apply.”); Endo Pharm, 2014 U.S Dist LEXIS
at *5 (“A court's purpose in granting a preliminary injunction is merely to preserve the relative
positions of the parties until a trial on the merits can be held. ... Thus, the findings of fact and
conclusions of law made by a court at the preliminary injunction stage are not binding on that
court at trial.”’) (internal citations omitted).

In this case, Defendant seeks to lock the Court into a determination that final injunctive
relief is not warranted by virtue of its assessment that immediate preliminary relief was not

justified. However, the preliminary assessment of irreparable harm specifically requires analysis
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 8 of 13

of whether the harm is so immediate and irreparable such that it cannot be “remedied if a court
waits until the end of trial to resolve the harm.” Order at 7, citing Grand River Entertainement
Six Nations Limited v. Pryor, 481 F.3d 60, 66 (2d Cir. 2007). Preliminary injunctions determine
whether “there is an urgent need for speedy action to protect a party's rights,” Citibank, N.A. v.
Citytrust, 756 F.2d 273, 276 (2d Cir. 1985). A determination that this threshold was not met does
not in any way restrict the Court in its discretion adequately and equitably to resolve the harm
after consideration of the merits.

This point is specifically borne out by the law cited by Alpha Capital noting that
“irreparable harm” is not a separate required finding to issue a permanent injunction (PM, p. 5-
8). Alpha Capital also set forth in its moving Memorandum of Law why a damages remedy is
inadequate (or certainly less adequate) under the circumstances and why equitable relief is the
superior remedy (PM, p. 11-13). SFTY never refutes such law. Indeed, Monowize Ltd. v. OZY
Media, Inc., 2018 U.S. Dist. LEXIS 86079 (S.D.N.Y. May 22, 2018), relied on by SFTY (DM, p.
7) to support its argument that the court need not address the remaining elements for injunctive
relief absent a showing of irreparable harm is a preliminary injunction case, not a final injunction
case.°

SFTY cites Minard Run Oil. Co. v. United States Forest Service, 840 F. Supp. 2d 642,

651 (W.D. Pa. 2012) (DM, p. 10) to support its argument that “law of the case” precludes this

 

SEven in Ebay Inc. v. MercExchange LLC, 547 U.S. 388, 127 S. Ct. 1837, 164 L. Ed.2d
641 (2006) (DM, p. 6), where the court lists irreparable injury as one of the four elements in a
request for a permanent injunction, the court stated, “The decision to grant or deny permanent
injunctive relief is an act of equitable discretion by the district court, reviewable on appeal for
abuse of discretion.” Ultimately no one factor is conclusive. It is the discretion of the court, based
upon weighing all the facts and circumstances of the case, which is conclusive.

5
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 9 of 13

Court from issuing a permanent injunction.’ In that case the court deliberately went beyond the
scope of determinations necessary for a preliminary injunction ruling to rule on questions of law.
That case, therefore, has no relevance to, and is not binding upon, this Court’s discretion to issue
a permanent injunction after having decided a preliminary injunction motion. In denying the
preliminary injunction, this court determined that Alpha Capital did not show it would suffer
actual and imminent harm that could not “be remedied if the court waits until the end of the trial
to resolve the harm.” Order at 7, citing Grand River Entertainement Six Nations Limited v.
Pryor, 481 F.3d 60, 66 (2d Cir. 2007) (Exhibit I to Feuerstein Affirmation). The parties are now
at that potential end of the adjudicative process, with both sides having completed discovery, and
the Court may use its discretion in shaping a remedy that adequately and equitably compensates
Alpha Capital for all of its losses. Courts have denied preliminary injunctions and thereafter
granted final injunctive relief. See Mingoia v. Crescent Wall Sys., 2004 U.S. Dist. LEXIS 16761,
at *22 (S.D.N.Y. Aug. 20, 2004) (denying preliminary injunctive relief but granting prospective
injunctive relief).

Alpha Capital set forth in its Moving Memorandum of Law that the key matter for

determination on a final injunction motion is the adequacy of the legal remedy, not whether or

 

7 Minard holds that when an appellate court, on appeal of a preliminary injunction, goes
beyond its analysis that plaintiff is likely to succeed on the merits and “expressly declare[s] its
intention to comprehensively and decisively resolve the legal claims presented on appeal so as to
facilitate prompt and efficient resolution over” questions of law, those decisions of law establish
the law of the case. Id., at 653. In American Civil Liberties Union v. Mukasey, 534 F.3d 181 (3rd
Cir. 2008) (“ACLU”), relied upon by Minard, the appellate court issued a fully considered
appellate ruling on an issue of law made on preliminary injunction appeal. It was the scope of the
appellate decision that set a foundation for the “possible applicability of the law-of-the-case
doctrine.” Id.
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 10 of 13

not it suffered irreparable harm. Adequacy, as set forth in Alpha Capital’s moving Memorandum
of Law (PM, p. 11) is a remedy which is “plain and complete and as practical and efficient to the
ends of justice and its prompt administration as a remedy in equity by injunction.” Irreparable
harm is not a separate element for a permanent injunction (PM, p. 5-8). SFTY does not argue that
damages relief in this case meets that test. It does not. The injunction remedy, as set forth in
Alpha Capital’s moving Memorandum of Law and undisputed by SFTY, protects all of the rights
for which Alpha Capital bargained and received and substantially minimizes any risk of
collection from an insolvent SFTY.
B. Alpha Capital Has Established Irreparable Harm

Even if irreparable harm is an indispensable element for granting a final injunction, Alpha
Capital has established irreparable harm. It has done so both with respect to its request for an
order directing SFTY to deliver stock in response to future conversion requests to convert all, or
any part, of the remaining $871,000 principal balance on the Note (Notice of Motion, item “ii”,
PM, p. 18-19).* It has also done so with respect to SFTY’s failure to deliver the one million
shares of stock on June 24, 2019.

SFTY does not dispute that irreparable harm warranting equitable relief is established if a
plaintiff would be required to bring multiple lawsuits in the future to enforce its rights (DM, p.

12-13).° SFTY does not contest the holdings to that effect of the cases cited by Alpha Capital in

 

®The Court, on the preliminary injunction motion, did not deal with Alpha Capital’s
request for relief regarding future conversion. Any “law of the case” argument, therefore, does
not apply.

"Indeed, SFTY notes with approval (DM, p. 11) SEC v. Manor Nursing Centers, 485 F.2d
1082, 1101 (2d Cir. 1982) wherein the court stated “[w]e adhere to our well established rule and
hold that the SEC has demonstrated the necessity for injunctive relief since there is a reasonable

7
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 11 of 13

its moving Memorandum of Law (PM, p. 18). Alpha Capital has the right to convert all or any
part of the Note, at any time and from time to time, in the future. There is, and can be, no dispute
that if injunctive relief is denied Alpha will be compelled to bring a damages lawsuit each time it
submits a future conversion notice which SFTY refuses to honor. Alpha Capital, therefore, has
established irreparable harm.

Alpha Capital has also established irreparable harm with respect to SFTY’s failure to
deliver one million shares of stock pursuant to the June 20, 2019 Conversion Notice. First, SFTY
does not even deal with, let alone distinguish or contest, the six cases cited by Alpha Capital
which, under virtually identical circumstances, found that the plaintiff suffered irreparable harm
upon the failure of the issuer to convert its convertible securities (PM, p. 13-17). Although the
Court found that SFTY’s insolvency and Alpha Capital’s inability to calculate damages did not
constitute irreparable harm warranting preliminary injunctive relief, on a motion for a final
injunction the Court should certainly consider those factors in determining the best and fairest
relief to award Alpha Capital.

C. None Of SFTY’s Other Arguments Preclude Granting Final Injunctive Relief

SFTY argues that a contractual provision allowing one party to obtain equitable relief
does not bind the court to issue such injunctive relief (DM, p. 15). Alpha Capital does not
contend that the Court is so bound. But such a provision demonstrates what the parties agreed
was necessary to make Alpha Capital whole in the event SFTY failed to deliver stock and should

certainly be a factor influencing the Court to grant the relief.

 

likelihood of future violations.” So too, in this case, SFTY will violate the Note in the future
because it has stated that it will not honor future conversion requests.

8
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 12 of 13

With respect to insolvency, there is no question that SFTY’s liabilities exceed its assets
and, therefore, it is by definition insolvent. Whether or not such insolvency meets the
requirement for irreparable harm for purposes of a preliminary injunction, there can be no
question that if all SFTY’s creditors attempted to collect their debts, SFTY could not pay them.
The fact that Absher asserts that SFTY’s financial circumstances are improving does not change
the fact that even after such improvement it is insolvent. SFTY takes the position that its
accountants’ warning about SFTY’s ability to remain in business should simply be ignored by the
Court. Accountants include such a warning in financial statements only because there is a real
risk of that eventuality. SFTY does not contest the appropriateness of Alpha Capital seeking to
minimize any risk of collection from an insolvent entity by providing that it could obtain delivery
of stock. Stock can be sold on the market quickly. Money judgments are more cumbersome and
expensive to enforce. Once again, because of SFTY’s insolvency and the increased risk of
collecting any damages award, that factor should incline the Court to grant injunctive relief.

The general rule is that damages for breach of contract are measured as of the time of
breach. SFTY, therefore, argues, that Alpha Capital did not suffer irreparable harm resulting
from its inability to prove when it would have sold the stock it did not receive (DM, p. 16-17).
That measure of damages makes sense in a regular case of breach of contract to deliver securities.
If the seller does not deliver the stock, the purchaser does not pay for the stock. If the purchaser
wants to acquire the stock because he believes the stock will increase in value, he can use the
funds he would otherwise have paid to the seller to purchase the stock elsewhere. In this case,
Alpha Capital paid for the stock when it purchased the convertible Note in March 2019. If Alpha

Capital wanted to obtain the stock it was to have received on June 24, 2019 in anticipation of the
Case 1:19-cv-06199-PGG Document 33 Filed 10/04/19 Page 13 of 13

stock increasing in value (as it did), it would need to invest further funds to purchase the stock.
Alpha Capital sought to protect against that risk by insuring that it would receive stock, and not
be relegated to a damages remedy. That is a legitimate economic goal. Once again, this factor
should incline the Court to grant the requested injunctive relief.

Finally, SFTY never addresses the public interest aspect of the requested relief.'!° SFTY
does not dispute or distinguish the law cited by Alpha Capital (PM, p. 13-14) that public
corporations, such as SFTY, should be required to abide by the terms of their publicly held
securities, such as the Note. Enforcement of the terms of the Note will encourage Alpha Capital
to provide financing to insolvent public companies, such as SFTY, which otherwise may not be
able to borrow money or would need to pay more for financing to cover the investor’s risk of not
obtaining stock. That factor should certainly sway the Court to grant injunctive relief.

Conclusion

For the foregoing reasons, and for the reasons set forth in Alpha Capital’s initial motion

papers, the Court should award Alpha Capital all of the requested relief.
Respectfully submitted,

Law 6 Kenneth A. Zitter
By

Kenneth A, Zitter
Attorneys for Plaintiff Alpha Capital Anstalt
260 Madison Avenue, 18" Floor
New York, NY 10016
212-532-8000
KAZ-3195

 

l0SFTY asserts that this lawsuit seeks redress for a purely private transaction (DM, p. 12).
A Court ruling denying injunctive relief, however, will negatively affect the public market for
convertible securities because the securities holders will be unable to enforce their rights.

10
